Title: To James Madison from Isaac Coffin, 17 May 1817
From: Coffin, Isaac
To: Madison, James


Dear SirCharleston. S. Carolina 17th. May 1817
Now that you have quitted the Helm of your Country & retired to private Life, on which Occasion I most sincerely congratulate you & Mrs. Madison, you may be able to recollect the kind promise made some time since to procure me some wild Turkies. Should you succeed, I dare hope Mr. Todd will find some Friend at Baltimore, who will take charge of them, & in the event of their being consigned to the care of Messrs Thos. Earle & Co. Liverpool, I have great Hopes they will reach England in safety, if they are sent early in the Spring.
That you may long live to enjoy your health, with Mrs. M. to whom I request to be kindly remembered is the sincere Wish of dear Sir your faithful hum. ob Servant
Isaac Coffin
PS. I sail tomorrow for England
